Case 9:19-cv-80663-RLR Document 11 Entered on FLSD Docket 07/02/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-cv-80663-Rosenberg/Reinhart

  YULIAM L. RODRIGUEZ,

                 Plaintiff,
  v.

  EXECUTIVE NON-EMERGENCY
  TRANSPORTATION, INC.,
  GEORGE A. RICARDO,

              Defendants.
  __________________________________/

                              PLAINTIFF’S NOTICE OF SETTLEMENT

         Plaintiff, YULIAM L. RODRIGUEZ, by and through the undersigned counsel, hereby

  notifies the Court that the parties have reached a settlement and will submit the appropriate closing

  documents.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
Case 9:19-cv-80663-RLR Document 11 Entered on FLSD Docket 07/02/2019 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on July 2, 2019 with the Clerk of Court using CM/ECF along with having served all counsel of
  record or pro se parties identified on the service list incorporated herein in the manner specified,
  either via transmission of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties not authorized to receive electronically Notice of Electronic
  Filing.




                                                Elliot Kozolchyk, Esq.

                                           SERVICE LIST

  Jesse I. Unruh, Esq.
  Jet Dot Law, PLLC
  12249 Science Drive, Suite 155
  Orlando, Florida 32826
  Tel: (407) 494-0135
  Email: jesse@jet.law

  Attorney for Defendants
